Citation Nr: 9926875	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-27 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits.

ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to August 
1970.  He died in November 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant's notice 
of disagreement was received in May 1997.  A statement of the 
case was mailed to the appellant in July 1997.  The 
appellant's substantive appeal was received in September 
1997.

The appellant raised the issue of entitlement to service 
connection for the cause of the veteran's death pursuant to 
38 U.S.C.A. § 1151 as she alleges that he did not receive 
proper care before his death.  This issue is not in appellate 
status and before the Board at this time.  The Board refers 
this issue to the RO for appropriate action.


REMAND

All VA records are constructively of record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore the RO should 
obtain all VA treatment records of the veteran since service, 
which are not currently in the claims file, and associate 
them with the claims file.

The Board also finds that the veteran's terminal hospital 
records should be requested before a determination is made 
regarding the cause of the veteran's death.  Therefore, his 
records should be requested from the Good Samaritan Medical 
Center, where the death certificate shows he died. 

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should request copies of all 
VA records of the veteran since service, 
which are not already in the claims file, 
including any records of the Brockton, 
Massachusetts VA Medical Center.  These 
records should be associated with the 
claims file.  

2.  The RO should request the veteran's 
terminal hospital records from the Good 
Samaritan Medical Center.

3.  The RO should readjudicate the 
appellant's claim for entitlement to 
service connection for the veteran's 
cause of death for the purposes of burial 
benefits..  If the action taken is 
adverse to the appellant, she should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  She should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action unless she 
is further informed, but she may furnish additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.






		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



